DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, species A2 (Fig. 19: reconfigurable), Species B1 (Fig. 17C: movable), Species B1A (Figs. 13A-C: counterbalance), Species C2 (Fig. 19: self-compensated), Species D1 (Fig. 5A) and Species E1 (Fig. 6A) in the reply filed on 10/13/2021 is acknowledged.  The traversal is on the ground(s) that the election require for Species B, Species D and Species E appear to be in error.  Applicant’s arguments are found persuasive, therefore the election of species regarding species B, D and E are withdrawn. However, the restriction requirement between groups I and II, as well as species A and C are still deemed proper and is therefore made FINAL, as applicant has not presented any arguments regarding these specific restrictions.  Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (group I), there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixed optical device” (claim 19) and “second optical device” (claim 20) must be shown or the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a fixed optical element” is not sufficiently or clearly recited in the specification.  Specifically, there are numerous optical elements that are .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: laser beam diagnostic unit (claim 17), near field diagnostic module and fair field diagnostic module in claims 19 and 20.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, as disclosed in Pars 0147-148 of applicant’s specification, these diagnostic unit/modules relate to image/array sensor, e.g. a CCD.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Regarding the claimed “scanning module”, “focusing module” and “objective module” in claims 9-16, while these terms may appear to invoke 112, 6th, the examiner contends that a POSITA would recognize that these terms of art denote structure, specifically optics. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 17] The limitation “wherein the first position is configured such that…” is considered indefinite.  Specifically, it is unclear how a position can have a specific configuration, e.g. shape.  Seemingly, the claimed function relates to the function of the reconfigurable device when located/position in the first position.  However, as currently 
The limitation “and wherein the reconfigurable optical device is configured to deny entry of the low peak power laser beam of the laser source into the laser beam shaper” is indefinite.  As it is unclear if this relates to a structural configuration of the reconfigurable optical device (always true) or if this relates solely to when the reconfigurable optical device is located in the first position (contingent limitation based on the position of the device).  For examination purposes, the examiner contends that this limitation relates to a mirror located in the first position. 
[Claim 19] Based on the lack of explanation in applicant’s specification, the scope of a “fixed optical device” cannot be determined.  It is unclear what this fixed optical device relates to in terms of applicant’s disclosed invention.  Specifically, it’s impossible to read this limitation in light of applicant’s specification (as is required under BRI), when applicant’s specification fails to specifically disclose this element.
Furthermore, the terms “near-field” and “far-field” are relative terms which render the claim indefinite. Specifically, the claims (and the specification) fail to define a reference point/location for these relative terms.  Specifically, these claim terms seemingly relate to a relative distance, with the near-field module being closer to some object/location than the far-field module.  However, it is unclear what element or location these modules are closer to or further away from.  It is emphasized that these are not common or well-known terms within the laser surgery art. 
[Claim 20] The limitation “second optical device” is indefinite.  Specifically, there has been no “first” optical device claimed, therefore it’s unclear how there can be a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0028952 to Raski et al.
[Claim 9] Raski discloses an ophthalmic 3D laser system (Laser delivery system 1; best seen in Fig. 1) comprising: a laser engine (100) capable of generating a laser beam; a laser delivery system (elements 200, 300, 400, 500, 600, 700 and 800 are all 
[Claim 10] As seen clearly in Figs. 13A-B and Fig. 15, the scanning module (400), the focusing module (500) and objective module (700) each comprise a plurality of lenses configured to guide laser beams. 
[Claim 12] Raski discloses an embodiment where scanner (300’) includes a three-mirror galvo group (mirrors 311, 312 and 320, Fig. 11B) configured to reduce an angle of incidence on a second mirror and a third mirror of the three-mirror galvo group 
[Claim 13] First, nowhere in the specification does Raski disclose that any of the modules are infinity corrected.  Therefore, the examiner contends that they are not.  Furthermore, Fig. 3B and Par 0093 seemingly make it clear that the scanning module, the focus module, and the objective module are not individually infinity corrected, as aberrations exist in the resulting beam.  As made clear by applicant’s own specification, no aberrations exist in an infinity corrected beam; See applicant’s Fig. 10A.  
[Claim 15] Raski discloses a beam splitter (600) located between focus module (500) and objective (700); Fig. 1. 
[Claim 16] The first lens (left-most lens in movable beam expander block), i.e. located at an input position, of the focus module (500), as shown in Figs. 13A-B is a meniscus lens, i.e. concave-convex lens, (see “types of simple lenses” section of https://en.wikipedia.org/wiki/Lens)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0028952 to Raski et al.
[Claim 11] From Figs. 13A-B and 15, it’s clear that Raski discloses 4 of the 18 lenses (22%) in the scanning module (400), focus module (500) and objective module (700) are plano-convex, which is not a majority.  However, there is no criticality or unexpected result to having these lenses make up a majority of the lenses.  Furthermore, these types of lenses are common, well-known and pervasive throughout the art of laser surgery systems, as demonstrated by Raski.   Therefore, it would have been obvious to try various types of common/well-known lenses, to achieve the desired beam shape, as a matter of routine engineering choice, including considerations related to cost, time, space, complexity, etc.
[Claim 12] As discussed above, it is the examiner position that mirror 320 is the first mirror, however if this mirror has to be the third mirror (since it’s receives the laser . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raski as applied to claim 9 above, and further in view of US 2018/0085257 to Horvath et al.
Raski is discussed above, but fails to explicitly disclose a counterbalance system, as claimed.  However, in the same field of endeavor, specifically laser eye surgery systems, Horvath discloses a focusing module which includes a counterbalance system (Par 0071; Fig. 73).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the focusing module taught by Raski with the counterbalance system taught by Horvath in order to eliminate any wobble or dynamic de-centricity effect, as taught by Horvath.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,312,423 to Ota et al. in view of US 2013/0131652 to Dick et al.
Ota discloses an ophthalmic 3D laser system (Fig. 2) comprising: a laser engine (10) capable of generating a laser beam for surgical procedure (“Reference numeral 10 indicates a laser source which emits a laser beam for treatment”); a laser source (18), with substantially the same wavelength as the laser engine, for delivering a low peak power laser beam (“Numeral 18 indicates a semiconductor laser for emitting an aiming 
Specifically, Ota discloses “besides, a movable mirror removably disposed on the optical path and a sector-shaped rotary mirror may be used instead of the polarized beam splitter 20. In this case, by those mirrors inserted on the optical path during treatment laser irradiation, the treatment beam and the aiming beam having substantially the same wavelength are efficiently aligned coaxially to each other.”).  While Ota doesn’t specifically show or describe (in detail) the first and second positions, it is abundantly clear that the mirror is configured to be moved into and out of the optical path (“removably disposed on the optical path” and “instead on the optical path”), which are the exact same positions disclosed by applicant.  Clearly when the mirror is located in the optical path, it is equivalent to applicant’s claimed first position (71, Fig. 19) and when the mirror is located outside the optical path it is equivalent to applicant’s second position (72, Fig. 19).  Therefore, the examiner contends that Ota discloses the same structural elements, i.e. a mirror, configured in the same manner, moveable into and out of the optical path, and therefore is configured for positioning in a first and second position, as claimed. Specifically, Ota discloses an aiming light source (10; equivalent to applicant’s 250) and a treatment light source (18; equivalent to applicant’s 200) positioned at a 90 angle to one another with a movable mirror (20; equivalent to applicant’s 270) configured to move into and out of the optical path.  
Ota is discussed above, but fails to explicitly teach a femtosecond treatment laser.  However, in the same field of endeavor, Dick discloses a femtosecond treatment . 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota and Dick as applied to claim 17 above, and further in view of US 2016/0235588 to Hart et al.
[Claims 18-19] Ota and Dick are discussed above, but fail to disclose a laser beam diagnostic unit including a near-filed and far-filed diagnostic module.  However, in the same field of endeavor, specifically laser eye surgery systems, Hart discloses a laser beam diagnostic unit (laser assembly 12; Figs. 1 and 2) including a near-field diagnostic module (first, i.e. left, monitor 44 including a beam-splitter) and a far-field diagnostic module (second, i.e. right, monitor 44 including a beam-splitter) that check the power of the beam before it is sent to the eye (Par 0067).  The examiner considers the first monitor (44) to be the near-field diagnostic module as it is located closer to the laser source and the second monitor (44) to be the far-field diagnostic module as it is located further away from the laser source.  Therefore, it would have been obvious to modify Ota/Dick to include the laser beam diagnostic unit as taught by Hart, in order to check the power of the laser beam before it is transmitted to the eye, as taught by Hart. 
Regarding the combination, the examiner contends that in order for the detectors (44) to function/operate, i.e. receive the treatment laser beam (28), the mirror of Ota 
[Claim 20] The combination of Ota, Dick and Hart disclose all of the claimed structural elements, but fail to explicitly teach the order/positioning of the far-field diagnostic module, such that it is behind, i.e. backwards reflected light, the mirror of Ota.  The examiner considers this a mere rearrangement of parts and it would be obvious to position these diagnostic modules in any order/orientation, as applicant has given no criticality or unexpected result to this specific position. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0236135 to Donitzky et al. in view of US 2010/0290007 to Van de Velde.
Donitzky discloses an ophthalmic 3D laser system (Fig. 1B) comprising: a femtosecond laser engine (12; Par 0014) capable of generating a laser beam for surgical procedure; a laser source (36), for delivering a low peak power laser beam (measurement beam 19; Par 0025); a laser beam shaper (scanner 16 and/or focusing objective 18); and a reconfigurable optical device (movable mirror 15; 0027) being configured for positioning in a first position and in a second position in order to selectively engage either the generated femtosecond laser beam of the femtosecond laser engine or the low peak power laser beam of the laser source (“switches between 
The examiner contends that in order to switch between laser treatment beam and a measurement beam, the moveable mirror is inherently configured in the claimed manner.  The examiner emphasizes that switching, by definition, means that only one of the treatment and measurement beams is transmitted at a time. Specifically, Donitzky discloses the same structure configured in the same manner, specifically in one position only the treatment laser is allowed to go through while in another position only the measurement beam is allowed to go through, i.e. in order to switch between the two.  Regarding the positioning of the laser sources, the current configuration taught by Donitzky would allow the measurement beam to be directed to the beam shaper in the first position and would allow the laser treatment beam to be directed to the beam shaper in the second position (the opposite of what is claimed).  However, the examiner contends that this is merely an obvious 
Donitzky fails to explicitly teach that the OCT measurement beam is a laser source with substantially the same wavelength as the femtosecond laser engine.  However, in the same field of endeavor, Van de Velde makes it clear that it is known/common for an OCT measurement beam to have the same wavelength as a femtosecond laser source (Pars 0033 and 0108).  Van de Velde specifically, discloses laser wavelengths of 530 nm, 800 or 1050 nm known for OCT measurement.  This is substantially the same as the treatment wavelengths disclosed by Donitzky (e.g. 650 to 1050; Par 0017).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Donitzky to include an OCT laser source with the same wavelength as the femtosecond treatment laser beam, as taught by Van de Velde, as this is a common and well-known wavelength for OCT measurement in laser eye surgery. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donitzky and Van de Velde as applied to claim 17 above, and further in view of US 2016/0235588 to Hart et al.
[Claims 18-19] Donitzky and Van de Velde are discussed above, but fail to disclose a laser beam diagnostic unit including a near-filed and far-filed diagnostic module.  However, in the same field of endeavor, specifically laser eye surgery systems, Hart discloses a laser beam diagnostic unit (laser assembly 12; Figs. 1 and 2) including a near-field diagnostic module (first, i.e. left, monitor 44 including a beam-splitter) and a far-field diagnostic module (second, i.e. right, monitor 44 including a beam-splitter) that check the power of the beam before it is sent to the eye (Par 0067).  The examiner considers the first monitor (44) to be the near-field diagnostic module as it is located closer to the laser source and the second monitor (44) to be the far-field diagnostic module as it is located further away from the laser source.  Therefore, it would have been obvious to modify Donitzky/Van de Velde to include the laser beam 
Regarding the combination, the examiner contends that in order for the detectors (44) to function/operate, i.e. receive the treatment laser beam (28), the mirror of Donitzky must be in the first position, i.e. the position that transmits the treatment laser beam to the rest of the device.  Otherwise, if the mirror of Donitzky is in the second position, the treatment laser beam will not be transmitted to the rest of the device, and therefore the detectors are incapable of detecting a portion of this treatment laser, as it will never reach the detectors (when the mirror is in the second position the treatment laser is denied entry). 
[Claim 20] The combination of Donitzky, Van de Velde and Hart disclose all of the claimed structural elements, but fail to explicitly teach the order/positioning of the far-field diagnostic module, such that it is behind, i.e. backwards reflected light, the mirror of Dontizky.  The examiner considers this a mere rearrangement of parts and it would be obvious to position these diagnostic modules in any order/orientation, as applicant has given no criticality or unexpected result to this specific position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2001/0056276 to LaHaye (Par 0061) and US 2018/0078418 to Berezhnyy et al. (Par 0074; Figs. 8-9) make it clear that a CCD image sensor is commonly used to detect a sample of a treatment laser beam to determine characteristics, e.g. intensity, fluence, power, etc., thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792